 100DECISIONSOF NATIONAL LABOR RELATIONS BOARDnor informed of the result.We find that she is not a supervisor.We shall include her.LaPoint, chief of the photo analysis and editing crew, in-structs and oversees from 2 to 5 employees.For the past 6months the number has not exceeded 3. His renumeration is$1.25 an hour, which is the standard journeymen'srate forcartographic draftsmen at the Employer'splant and is lessthan the rate received by some of the men working under him.We find on the conflicting evidence that he has no power tomake effective recommendations regarding personnel mattersand that he is not a supervisor.We shall include him.We find that the following unit is appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) oftheAct:All technical,7office clerical,and maintenance em-ployees at the Employer'sChester,Vermont, establishment,excluding salesmen,theadvertisingmanager, professionalemployees,guards,and supervisors as defined in the Act.'5.ThePetitionerrequests that the payroll period fordetermining eligibility for voting in the election directedherein be established as May 18, 1953,rather than the periodimmediately preceding the date of our Decision and DirectionofElection.In support of this request,it says that a strikeoccurred on May 19,theday before the hearing,and thatcertain employees were then discharged.We are administra-tively advised, further,that the Petitioner on May 22 filedunfair labor practice charges predicated upon these discharges.However,these events could not make necessary the use of apayroll period other than that customarily utilized.9Moreover,we are administratively informed that the Regional Directoron June 9 refused to issue a complaint on the basis of the dis-charges 10 and that the Petitioner did not appeal from that actionwithin the period allowed. Accordingly,for the purpose of in-vestigation of representation the dischargees are no longeremployees and are not entitled to vote in the election directedherein. 11[Text of Direction of Election omitted from publication.]7We adopt the stipulation of theparties to include the map editors, except for KendallCrocker, son of one of thepartners.8 It was agreedthat Adams, Bryant, and Young aresupervisors.In addition,we exclude assupervisors:Howe, Thurston, and Edward DeGroff.9Dischargeeswhose statusas employees is being determined in pending complaint proceed-ings can vote in Board elections subject to challengeGrinnellBrothers,98 NLRB 20.toThe Regional Directordid issue a complaint the next day alleging discriminatory reductionof hours andeliminationof overtime11Times Square Stores Corp., 79 NLRB 361POULTRY ENTERPRISES, INC.andAMALGAMATED MEATCUTTERS & BUTCHER WORKMEN OF NORTH AMERICA,LOCAL 442, A. F. of L.CaseNo. 10-CA-1562. July 13, 1953DECISION AND ORDEROn April 15,1953,TrialExaminer George A. Downing issuedhis Intermediate Report in the above-entitled proceeding, find-106 NLRB No 15 POULTRYENTERPRISES,INC.101ing that the Respondent had engaged in and was engaging incertain unfair labor practices and recommending that it ceaseand desist therefrom and take certain affirmative action, asset forth in the copy of the Intermediate Report attached hereto.Thereafter,the Respondent filed exceptions to the IntermediateReport and a supporting brief.The Board'has reviewed the rulings of the Trial Examinermade at the hearing and finds that no prejudicial error wascommitted. The rulings are hereby affirmed.'The Board hasconsidered the Intermediate Report,the exceptions and brief,and the entire record in the case,and hereby adopts the TrialExaminer's findings,conclusions,and recommendations, withthemodifications noted below.We agree with the Trial Examiner that the Respondent wasresponsible for Farmer's solicitation of employees to withdrawfrom the Union and revoke the Union's authorization to repre-sent them and that the Respondent thereby violated Section8 (a) (1) of theAct. Likethe Trial Examiner,we find, contraryto the Respondent'scontention,that Farmer had the authorityresponsibly to direct employees in the performance of theirwork and to shift and transfer them to different work positionsand therefore was a supervisor within the meaning of the Act.To hold otherwise would require the acceptance of the Re-spondent's incredible assertion that it conducts its entireproduction operations with a force of approximately 140-oddemployees performing diverse jobs in at least 2 different roomsand a feeding station,under the sole supervision of PlantForeman Nix.Accordingly,we find that Farmer is a supervisor whoseconduct is attributable to the Respondent.IThere being no exception to the Trial Examiner's findingthat Howard was not a supervisor,we adopt such finding with-out comment.ORDERUpon the entire record in the case,and pursuant to Section10 (c) of the National Labor Relations Act, as amended, theNationalLabor Relations Board hereby orders that the Re-iPursuant to the provisions of Section 3 (b) of the Act,the Board has delegated its powersinconnection with this case to a three-member panel [Members Houston,Murdock, andPeterson].2 Contrary to the Respondent's contention, the fact of compliance by a labor organizationwhich is required to comply,is a matter for administrative determination and is not liti-gable by the parties.Sunbeam Corporation,94 NLRB 844 Moreover,the Board is admin-istratively satisfied that the Union is in compliance.3Cf Chicopee Mfg. Corp of Georgia, 85 NLRB 1439 In view of our determination herein,we find it unnecessary to decide whether,apart from his supervisory status, the Respondentheld Farmer out as an individual identified with management.Although the record in a prior case(102 NLRB211) involving the same Respondent indicatesthat Farmer had signed a union-authorization card, it is clear that the question of Farmer'ssupervisory statuswas not litigated in that proceeding.It also appears that Farmer'sauthorization card did not affect the Union's majority status in that case 102DECISIONSOF NATIONAL LABOR RELATIONS BOARDspondent,Poultry Enterprises,Inc., Gainesville,Georgia, itsofficers,agents, successors,and assigns shall:1.Cease and desist from:Soliciting its employees to withdraw from AmalgamatedMeat Cutters & Butcher Workmen of North America, Local 442,A. F. of L., or in any othermanner interferingwith, restrain-ing, or coercing its employees in the exercise of their right toself-organization,to form labor organizations,to join or assistAmalgamatedMeat Cutters & Butcher Workmen of NorthAmerica, Local 442, A. F. of L., or any other labor organiza-tion, to bargain collectively through representatives of theirown choosing,and to engage in other concerted activities forthe purposes of collective bargaining and other mutual aid orprotection,or to refrain from any or all such activities,exceptto the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition ofemployment,as authorized in Section 8 (a) (3) ofthe Act.2.Take the following affirmative action which the Boardfinds will effectuate the policies of the Act:(a)Post at its'plant at Gainesville,Georgia, copies of thenotice attached to the Intermediate Report and marked "Ap-pendix A."4 Copies of said notice,to be furnished by the Re-gional Director for the Tenth Region, shall,after being dulysigned by the Respondent's representative,be posted by theRespondent immediately upon receipt thereof and be maintainedby it for sixty(60) consecutive days thereafter in conspicuousplaces, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced,or covered by any other material.(b)Notify the Regional Director for the Tenth Region, inwriting, within ten (10)days from the date of this Order, astowhat steps have been taken by the Respondent to complyherewith.Member Peterson,dissenting:Iam unable to concur in the majority'sdecision that thepreponderance of the evidence establishes that James Farmeris a supervisor,as defined in the Act,whose acts are imputableto the Respondent.The record discloses that Farmer'sprimary duty is tooperate and maintain the Respondent'smachinery.In addition,he helps load trucks and pack chickens,and performs othermanual work when and where needed in the plant.His rate ofpay is 80 cents per hour, which is the same as that of the rank-and-file employees. Although Farmer may shift other employeesto various jobs during operations,itappears that he does sopursuant to Plant Foreman Nix's specific directions.Moreover,4 This notice shall be amended by substituting for the words"The Recommendations ofa Trial Examiner" in the caption thereof the words "A Decision and Order." In the eventthat this order is enforced by a decree of a United States Court of Appeals, there shall besubstituted for the words "Pursuant to a Decision and Order" the words "Pursuant toa Decree of the United States Court of Appeals, Enforcing an Order." POULTRY ENTERPRISES,INC.103according to the uncontradicted testimony of Plant ForemanNix,he frequently requests other employees to transmitsimilar directions and messages to their fellow workers. In-deed, the majority sustains the Trial'sExaminer's finding thatHoward is not a supervisory employee although,like Farmer,she too served as a conduit for the transmittal of orders fromPlant Foreman Nix.Nor am I persuaded,as are the Trial Examiner and mycolleagues,that Farmer has the power to reprimand employeesfor poor work and to grant employees time off when Nix isaway.In the only instance indicated in the record whereFarmer reprimanded another employee(Vesta Payne),ForemanNix testified,without contradiction,that he had specificallyinstructed Farmer to correct this employee.As for grantingtime off, the record discloses that on only one occasion Farmergranted the request of another employee, Louise Hulsey, to beoff for dinner.There is no other evidence relating to thecircumstances of this request,that Farmer had the authorityto grant this request,or even that the Respondent was awareof Farmer's action.Finally,while I agree that the ratio between supervisoryand nonsupervisory employees may be some evidence as towhether or not an individual is a supervisor,I am not entirelyconvinced that this factor is sufficient,under the circumstancesof this case,to establish that Farmer was a supervisor withinthemeaningof the Act.Indeed, it appears that he originallyjoined the Union apparently in the belief that he was a rank-and-file employee.As the record,in my opinion, does not establish that Farmerpossesses authority responsibly to direct other employees,' Iwould dismiss the complaint.5Cf N. L R B '. Whit in Machine Works, decided June 5, 1953, 204 F 2d 883.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEThis proceeding, brought under Section 10(b) of the National Labor Relations Act as amended(61 Stat. 136), was heard in Gainesville, Georgia, on March 6, 1953, pursuant to due notice.The complaint, issued on December 24, 1952, by the General Counsel of the National LaborRelationsBoard, i and based on charges duly filed and served, alleged that Respondent hadengaged in unfair labor practices proscribed by Section 8 (a) (1) of the Act, from July 15 toAugust 14, 1952, by and through Foreman J. N. Farmer and Forelady Flossie Howard, bysolicitingwithdrawals from the Union from its employees and coercing its employees intosigning such revocations.Respondent's answer denied those allegations.Respondent'smotion to dismiss,based on the absence of an affirmative allegation of com-pliance by the Union with Section 9 (h) of the Act, was denied prior to the hearing by TrialExaminer Sydney S. Asher, Jr. Respondent's motion, made at the hearing, that the GeneralCounsel produce for examination records which would establish the fact of compliance wasdenied. See Sunbeam Corporation. 94 NLRB 844; Compliance Status of Local No. 1150, UnitedIThe General Counsel and his representative at the hearing are referred to herein asthe General Counsel and the National Labor Relations Board as the Board. The above-namedRespondent is referred to as Respondent and the charging Union as the Union 1 04DECISIONS OF NATIONAL LABOR RELATIONS BOARDElectrical, Radio & Machine Workers of America, 96 NLRB 1029; Sunbeam Corporation, 98NLRB 525; Hekman Furniture Company, 101 NLRB 631.Upon the entire record in the case and from his observation of the witnesses, the under-signed makes the following:FINDINGS OF FACTThe Respondent is engaged in interstate commerce within the meaning of the Act, and theUnion is a labor organization which admits to membership employees of Respondent. SeePoultry Enterprises, Inc. 102 NLRB 211, and Case No. 10-RC-1299.Under the evidence, the chief issue here is whether J. N. Farmer and Flossie Howard wereRespondent's supervisors within the meaning of Section 2 (11) of the Act, or whether theirstatus was otherwise such that Respondent was responsible for their acts in soliciting with-drawals from the Union by Respondent's, employees on a petition delivered to Respondent andforwarded by it to the Board on or about August 15, 1952.2The evidence is undisputed that during working hours. Farmer openly solicited a number ofthe employees at the plant (some of them repeatedly) to sign the petition to withdraw from theUnion and to revoke the Union's authority to represent them; that in some cases he expresslyinformed the employees that the purpose of the petition was "to sign the Union out" or "tokill the Union"; and that Farmer drove and accompanied a number of the employees in hiscar after working hours to a lawyer's office in downtown Gainesville, where the petition re-posed, so that they might sign the petition. It is also undisputed that Howard solicited severalof the employees at the plant to contribute to the lawyer's fee covering the petition, and thatshe solicited one employee to sign the petition.Similarly undisputed was evidence offered by Respondent that the attorney in question didnot represent the Company and had never represented it or its officers. S. G. Stewart. Re-spondent's vice president, and Wallace Nix, plant superintendent, also testified that they hadno knowledge of the activities of Farmer or Howard and no connection with or knowledge ofthe petition prior to its delivery to the Company with all the signatures affixed.Relevant to the issue whether Farmer and Howard possessed supervisory status are thefollowing facts:Respondent employs from 140 to 150 employees, most of whom work in 2 separate roomsand who perform more than a dozen different operations in connection with the slaughtering,dressing, and packing of poultry. Many of the employees are not assigned to specific opera-tions but are changed from job to job as the need arises.Farmer was paid at the samerateand on the same basis as other employees. He had nodutieswhich required him to remain at a regular work station. He was responsible for theoperation of the plant machinery and for keeping it inrunningorder but he also engaged inweighing and grading chickens, loading trucks, and in servicing trucks. However, witnessesfor the General Counsel testified that Farmer also went up and down the lineamongthe handsand told them what to do; that if they were not working properly he reprimanded them; that hechanged employees from job to job; that on occasions when Nix was late in arriving at theplant, Farmer started the employees to work; and that on other occasions when Nix was away,as on vacation, Farmer was in charge, i.e., he told the employees what to do and it was tohim that they applied for leave tobeoff. In addition, Louise M. Hulsey testified to a conversa-tionwith Nix in which Nix stated he knew that Farmer would make a good boss and that hewould stand behind Farmer in anything Farmer said. Nix did not deny that testimony.Respondent offered the testimony of no employee witnesses in refutation of the foregoing.Nix's and Stewart's testimony was to the effect that Farmer and Howard were without authorityto hire, discharge, lay off, etc , and without authority to recommend such action. They testi-fiedalsothat the entire supervision of the plant operations and of all its employees was inNix's hands; that slight supervision was in fact necessarybecausethe employees knew theirjobs and their assignments and fell into line when the machinery started. Though Stewartadmitted that it was frequently necessary for employees to be shifted from job to job, Nixtestified that he directed all such transfers, in many cases sending word through Farmer orHoward. Though Nix also testified that he had similarly used a half or two-thirds of the em-ployees on occasions to transmit such messages to other employees, he specifiedno otherparticular employees who carriedmessages.2 in fact, the present case is scarcely more than an appendage to the earlier complaintproceeding lately decided by the Board, 102 NLRB 211, supra since the petition which formsthe subject matter of the present proceeding was circulated shortly after the issuance ofthe Intermediate Report in the earlier case and formed the basis of Respondent's motionto amend its answer and to reopen the record, which was denied by the Board in its decision POULTRY ENTERPRISES, INC.105Howard'smain job was to serve as a general utility hand, i.e., to fill in where needed incases of absenteeism and to take the places temporarily of other employees when they wentto the res' room.Howard also attended employees in case of minor injuries or illness on thejob and otherwise"waited on them,"i.e.,by bringing them things they needed.There wasevidence also that Howard sometimes shifted employees to other jobs,but that evidence doesnot establish that in so doing Howard was exercising independent judgment. For example,Myrtle Sorrels testified that only the day before the hearing Howard had for the first timedirected her to go pull craws, but informed her that the order wasfrom Nix.Vesta Payne, whotestified that she had seen Howard"change hands,"admitted that she was not close enoughto hear what was said on those occasions.Though Betty L. Dean(Talton) testified that Howardfrequently placed employees at work and shifted them from job to job, her testimony relatedto a period outside that covered by the present complaint, since Dean had left Respondent'semploy in July 1951.It is also of significance that Howard testified as a witness for the General Counsel at theearlier hearing in April 1952(see footnote 2) and that her testimony then indicated that shewas only a rank-and-file employee.Concluding FindingsThere is no evidence and no contention that either Farmer or Howard had authority to hire,discharge,lay off, promote, or reward employees,or effectively to recommend such action.The evidence does establish,however, and it is hereby found that Farmer had the authority toassign employees and to transfer them from job to job, as well as authority responsibly todirect them.Though not conceding the foregoing,Respondent contends that in any case the exercise ofany such authority by Farmer was purely of a routine nature and did not require the use ofindependent judgment. That contention cannot be sustained inview of the evidence of Farmer'sfrequent and active participation in the supervision of the plant operations and of the staff ofemployees.In view of the size of the plant, the number and variety of the operations, and thenumber of employees,Nix's testimony that the plant was one which in effect"ran itself."withslight supervision,would, even in the absence of refutation, be suspect.Here, however, thereis direct refutation of that claim in the evidence that employees were frequently transferredfrom job to job and that Farmer regularly participated in the direction of the working forceand in the making and changing of assignments.That Farmer's exercise of authority was within Respondent's knowledge and in its interestswas conclusively establishedby Nix's statement to Hulsey that Farmer would make a good bossand that Nix propose to back him up.Even were the evidence otherwise inadequate to establishFarmer's supervisory status,that holding out of Farmer by Respondent obviously sufficed toidentify him with management in the eyes of the employees in such a way as to cause the em-ployees to look to him for guidance regarding the Company's policy. Corning Glass Works.100 NLRB 444, and cases there cited at footnote 3; Harrison Sheet Steel Company,94 NLRB81, enforced 194 F.2d 407(C. A. 7).It is also to be noted that under Respondent's theory Nix was the single supervisor for 140-odd employees.Such disparate ratio affords additional support for the finding which is heremade that Farmer occupied supervisory status.WaysidePress,Incorporated, 102 NLRB 4;Morowebb Cotton MillsCo., 75 NLRB987.990;J. P. Stevens&Co.. Inc., 93 NLRB 1513, 1518.It is, therefore, concluded and found,on the entire evidence that Farmer was a supervisorwithin the meaning of the Act. Chicopee Mfg. Co. of Georgian 85 NLRB 1439,1442;SomerseClassics, Inc.,90 NLRB 1676.1677-8, enfd.193 F. 2d 613(C. A. 2); Boland Mfg. Co.. 89NLRB 3, 6.As to Howard, however,the General Counsel failed to establish by a preponderance of theevidence that she, too,possessed supervisory status. Though there is some evidence that shealso "changed hands," it is unsatisfactory and unconvincing in the aggregate,and is com-patiblewith Respondent's contention that to the extent that she gave, or appeared to give,orders,Howard was servingonly as a conduitfor messages which emanated from Nix. Sorrell'stestimony.for example,clearly so indicated.It is, therefore,concluded and found that suchauthority as Howard exercised was of a purely routine nature and did not require the use ofindependentjudgment, and that she did not qualify as a supervisor within the statutory defini-tion.The determination of Farmer's supervisory status fixes Respondent's responsibility for hisacts and conduct among the employees.Cf. Standard Feed Milling Co., 94 NLRB 1275; ouchShore PackingCorporation,73 NLRB 1116;Calcasieu Paper Co., Inc., 99 NLRB 794, enfd. 2032d 12,(C. A. 5). Asa supervisor, Farmer was himself a part of "management" and it is, 106DECISIONSOF NATIONAL LABOR RELATIONS BOARDtherefore, not material, as Respondent urges, that other representatives of management maynot have known of his activities and may not have approved or ratified them.It is also not material that Farmer did not resort to threats or to the active intimidation ofthe employees. His acts occurred at a time when, as disclosed by the Board's decision in theearlier case, Respondent was obligated to bargain with the Union as the majority representa-tive of its employees. Farmer's active sponsorship of the petition among the employees, hissolicitation of signatures thereon, and his activities with the employees surrounding the pro-curing of their signatures, were obviously calculated to interfere with and restrain the em-ployees in their right to bargain collectively through their freely selected bargaining repre-sentative.supra, and cases there cited at oomote 7; C. Pappas, Inc., 82 NLRB 765; N. L. R. B, v. Link-Belt Co., 311 U. S. 584, 598-9 ,N, L. R. B. v. Ford Brothdrs,170 F.2d 735,738 (C. A. 6), enfg.B 49. Cf. Red Rock Co., 84 NLRB 521, enfd. as mod.,187 F. 2d 76 (C. A. 5); N. L. R. B.v. AtlanticStages,180 F. 2d 727 (C. A. 5); N. L. R. B. Y. Gate City Cotton Mills, 167 F. 2d647 (C. A. 5); N. L. R. B. v. Fairmont Creamery Co., 169 F. 2d 169 (C. A. 10). The solicita-tion of withdrawals from the Union obviously fell outside the scope of the expression of viewswhich is protected by Section 8 (c). Southeastern Pipe Line Co., 103 NLRB 341; cf. N. L. R. B.v.MinnesotaMining and Manufacturing Cq., 179 F. 2d 323, 326 (C. A. 8); N_R.v.Bailey,Co.. 180 F. 2d 278, 280 (C. A. 6); N. L. R. B. v. Williams' Lumber Co., 95^ F. 2d 169.672 (C. A. 4).Upon the basis of the foregoing findings of fact, and upon the entire record in the case, theundersigned makes the following:CONCLUSIONS OF LAW1.Respondent's activities, occurring in connection with Respondent's operations as de-scribed above, have a close, intimate, and substantial relation to trade, traffic, and com-merce among the several States and tend to lead to labor disputes burdening and obstructingcommerce and the free flow thereof.2.The Union is a labor organization within the meaning of Section 2 (5) of the Act.3.By soliciting withdrawals from the Union from its employees, Respondent interferedwith, restrained,and coerced its employees in the exercise of rights guaranteed in Section 7of the Act,and thereby engaged in unfair labor practices within the meaning of Section 8 (a) (1)of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act.,tRecommendations omitted from publication.]APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of aTrial Examiner of the Natibnal Labor Relations Board,and in order to effectuate the policies of the National Labor Relations Act, we hereby notifyour employees that:WE WILL NOT solicit withdrawals from the union from our employees, and we willnot in any other manner interfere with, restrain, or coerce our employees in the exerciseof their right to self-organization, to form labor organizations, to join or assist Amalga-mated Meat Cutters Butcher Workman of North America, Local 442, A. F. of L., orany other labor organization, to bargain collectively through representatives of their ownchoosing, and toengage inother concerted activities for the purposes of collective bar-gaining andother mutual aid or protection, or to refrain from any or all such activitiesexcept to the extent that such right may be affected by an agreement requiring member-ship in a labor organization as aconditionof employment, as authorized in Section 8 (a) (3)of the Act.All our employees are free to become or refrain from becoming members of the above-named union, or any other labor organization, except to the extent that the right to refrain may BAKERY DRIVERS LOCAL NO. 276107be affected by a lawful agreement requiring membership in a labor organization as a conditionof employment.POULTRY ENTERPRISES, INC.,Employer.Dated ................By..............................................................................................(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not be altered,defaced, or covered byanyother material.BAKERY DRIVERS LOCAL NO. 276, INTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WARE-HOUSEMEN AND' HELPERS OF AMERICA, AFLandCAPI-TAL SERVICE, INC. Case No. 21-CC-130. July 13, 1953ORDER DENYING MOTION TO MODIFY DECISION AND ORDEROn September 8, 1952, the Board issued' its Decision andOrder' in the above-entitled proceeding, finding that theRespondent Union had picketed the employee and deliveryentrances. at the premises of retail store customers of CapitalService, Inc. (the charging party herein) in violation of Section8 (b) (4) (A) of the Act, and enjoining the Respondent from soviolating -that section of the Act. Our Order, however, did notprescribe the consumer picketing at the customer entrancesin front of said retail stores which was in no way directed tothe employees of those stores.Thereafter, in an ancillary injunction proceeding involvinginter alia the power of a State court to exercise jurisdictionover the same labor controversy present in the instant case,theCourt of Appeals for the Ninth Circuit, on appeal, heldthat the Act preempted the controversy to the exclusion ofState law. In so holding, the court concluded, contrary to theposition of the General Counsel in the injunction proceeding,that the consumer picketing at the customer entrances at thepremises of the retail stores,addressed to the public, re-strained and coerced Capital Service's employees in violationof Section 8 (b) (1) (A) of the Act.'Capital Service has now filed a motion with the Board,requesting that the Decision and Order herein be modifiedin conformity with the opinion of the court, so as to find thatthe consumer picketing involved constituted unlawful restraintand coercion of Capital Service employees, and to enjoin suchpicketing. The General Counsel and the Respondent oppose thismotion on themerits,contending that such picketing is notan unfair labor practice; the latter further contends that theconsumer picketingissue(involving Capital Service employees)decided by the court in the injunction proceeding was not one1100 NLRB 1092.2 Capital Service, Inc., etc. v. N. L. R. B., 31 LRRM 2326 (C. A. 9), amended on rehearing32 LRRM 2280.106 NLRB No. 27.